Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered July 12, 2002, convicting him of arson in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions are unpreserved for appellate review (see People v Pellegrino, 60 NY2d 636 [1983]; People v *398Russell, 7 AD3d 818 [2004]; People v Richards, 6 AD3d 464 [2004]; People v Immel, 288 AD2d 235, 236 [2001]; People v Dubois, 252 AD2d 505 [1998]; People v Taylor, 245 AD2d 399 [1997]; People v Jackson, 227 AD2d 644 [1996]; People v Lugo, 191 AD2d 648 [1993]) or without merit. Ritter, J.P., S. Miller, Goldstein and Fisher, JJ, concur.